Title: To George Washington from Jonathan Trumbull, Sr., 7 December 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 7th Decemr 1775

Your Excellency’s Letter of the 2nd instant ⅌ Capt. Clark came to hand the 4th. The late extraordinary and reprehensible conduct of some of the Troops of this Colony impresseth me, and the minds of many of our People, with grief, surprise and indignation—since the treatment they met, and the Order and request made to them was so reasonable, and apparently necessary for the defence of our common cause, and safety of our rights and priviledges for which they freely engaged—the term they voluntarily inlisted to serve not expired, and probably would not end much before the time, when they would be relieved, provided their circumstances and inclination forbid their undertaking further. Indeed there is great difficulty to support liberty, to exercise Government, to maintain subordination, and at the same time to prevent the operation of licentious and levelling principles, which many very easily imbibe—The pulse of a New England man beats high for liberty—His engagement in the service he thinks purely voluntary—therefore in his estimation, when the time of inlistment is out, he thinks himself not holden, without further engagement, this was the case in the last war, I greatly fear its operation amongst the Soldiers of the other Colonies, as I am sensible this is the genius and spirit of our People.
I have the pleasure to inform you, that the People of the Towns where the most of the Men belong, were so greatly affected with their unreasonable conduct—that they would readily march to supply their places—this is not thought advisable As your Excellency made no such Application.
Our Laws against Desertion are well calculated to punish such as are guilty—provision is made effectually to discover and punish such Offenders—I think it necessary some Examples should be made, especially of the Ringleaders—of this care will be taken.

The Officers, by Act of Assembly, appointed Pay-Masters of their Companies, not likely to return soon, and many might be uneasy for want of their Wages—to obviate this I advised three Gentlemen of our Pay-Table Committee, to proceed to the Camp with Money—to take your direction and advice therein, to settle the Rolls and pay the Wages of the Men—taking care for the public Arms and Ammunition for Minors and Apprentices.
The Union of the Colonies, and the internal Union of each is of the Utmost importance.
I determine to call the General Assembly of this Colony to meet at New Haven on the Thursday the 14th instant, please to notify me of any Matters you think proper to suggest for Consideration—You may depend on their Zeal and Ardour to support the common cause to furnish our Quota, and to exert their utmost strength for defence of the rights of these Colonies. Your Candour and Goodness will suggest to your Consideration, That the conduct of our Troops is not a rule whereby to judge of the Temper and Spirit of the Colony. I am, with great sincerity and Regard Sir Your most Obedient humble Servant

Jonth. Trumbull

